***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 IN RE ALIGHA R.-S. ET AL.*
                        (AC 44835)
                         Elgo, Moll and Bishop, Js.

                                  Syllabus

The respondent mother appealed to this court from the judgments of the
   trial court terminating her parental rights with respect to her three minor
   children. On appeal, she claimed, inter alia, that the trial court had
   erred in finding that the Department of Children and Families had made
   reasonable efforts to reunify the family. She also claimed that her trial
   counsel rendered ineffective assistance. Held that the findings of the
   trial court were sufficiently supported by the evidence and not clearly
   erroneous; moreover, the respondent mother’s ineffective assistance of
   counsel claim was not supported by the record; accordingly, the judg-
   ments were affirmed.
   Submitted on briefs January 31—officially released March 2, 2022**

                            Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor children, brought to the Superior
Court in the judicial district of Fairfield, Juvenile Mat-
ters at Bridgeport, and tried to the court, Maronich, J.;
judgments terminating the respondents’ parental rights,
from which the respondent mother appealed to this
court. Affirmed.
  Paul A. Garlinghouse, filed a brief for the appellant
(respondent mother).
   Nisa Khan, assistant attorney general, William Tong,
attorney general, and Evan O’Roark, assistant attorney
general, filed a brief for the appellee (petitioner).
                          Opinion

  PER CURIAM. The respondent mother appeals from
the judgments of the trial court rendered in favor of the
petitioner,1 the Commissioner of Children and Families,
terminating her parental rights as to her minor children,
Aligha R.-S., Alanah S., and Aarin R. On appeal, the
respondent claims that the court improperly found that
(1) the Department of Children and Families made rea-
sonable efforts to reunify the family, (2) she failed to
achieve a sufficient degree of personal rehabilitation
pursuant to General Statutes § 17a-112 (j) (3) (B) (i),
and (3) termination of her parental rights was in the
best interests of the children. In addition, the respon-
dent claims that the court improperly denied her motion
to revoke commitment and that her trial counsel ren-
dered ineffective assistance. We affirm the judgments
of the trial court.
   We note at the outset that the core findings that the
respondent challenges are reviewed under deferential
standards. See In re Terrance C., 58 Conn. App. 389, 396,
755 A.2d 232 (2000) (‘‘Before a termination of parental
rights can be granted, the trial court must be convinced
that the department has made reasonable efforts to
reunite the child with his or her family. . . . The trial
court’s ruling on [reasonable efforts] should not be dis-
turbed on appeal unless, in light of the evidence in the
entire record, it is clearly erroneous.’’ (Citation omitted;
internal quotation marks omitted.)); see also In re Avia
M., 188 Conn. App. 736, 738–39, 205 A.3d 764 (2019)
(‘‘Our standard of review on appeal is twofold. . . .
First, the court’s ultimate conclusion of whether a par-
ent has failed to rehabilitate is [reviewed under an evi-
dentiary sufficiency standard], that is, whether the trial
court could have reasonably concluded, upon the facts
established and the reasonable inferences drawn there-
from, that the cumulative effect of the evidence was
sufficient to justify its [ultimate conclusion]. . . .
When applying this standard, we construe the evidence
in a manner most favorable to sustaining the judgment
of the trial court. . . . Second, the standard of review
for the court’s determination of the best interest of the
child is clearly erroneous.’’ (Citations omitted; internal
quotation marks omitted.)); In re Patricia C., 93 Conn.
App. 25, 31, 887 A.2d 929 (standard of review for denial
of motion to revoke commitment is clearly erroneous),
cert. denied, 277 Conn. 931, 896 A.2d 101 (2006).
  With respect to the respondent’s ineffective assis-
tance of counsel claim, our review is guided by the
following principles: ‘‘In determining whether counsel
has been ineffective in a termination proceeding, [this
court has] enunciated the following standard: The range
of competence . . . requires not errorless counsel, and
not counsel judged ineffective by hindsight, but counsel
whose performance is reasonably competent, or within
the range of competence displayed by lawyers with
ordinary training and skill in [that particular area of the]
law. . . . The respondent must prove that [counsel’s
performance] fell below this standard of competency
and also that the lack of competency contributed to
the termination of parental rights. . . . A showing of
incompetency without a showing of resulting prejudice
. . . does not amount to ineffective assistance of coun-
sel.’’ (Internal quotation marks omitted.) In re Peter L.,
158 Conn. App. 556, 563, 119 A.3d 23 (2015).
  After examining the record before us, as well as the
briefs and the arguments of the parties on appeal, we
conclude that under the applicable standards of review,
the court’s findings ‘‘are sufficiently supported by the
evidence and not clearly erroneous.’’ In re Gabriella
C.-G., 186 Conn. App. 767, 770, 200 A.3d 1201 (2018),
cert. denied, 330 Conn. 969, 200 A.3d 699 (2019). With
respect to the respondent’s ineffective assistance of
counsel claim, we conclude that this claim is not sup-
ported by the record. See In re Peter L., supra, 158
Conn. App. 564 (‘‘[m]ere allegations of ineffectiveness,
unsubstantiated by the record, are inadequate to sup-
port a finding of ineffectiveness’’).
   The judgments are affirmed.
  * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
  ** March 2, 2022, the date this decision was released as a slip opinion, is
the operative date for all substantive and procedural purposes.
  1
    On December 1, 2021, the attorney for the minor children filed a statement
adopting the petitioner’s brief.